Case 1:16-cv-00638-RGA Document 361 Filed 09/10/19 Page 1 of 1 PageID #: 13402



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 VECTURA LIMITED,

                 Plaintiff,
                                                      Civil Action No. 16-638-RGA
        V.

 GLAXOSMITHKLINE LLC and GLAXO
 GROUP LIMITED,

                 Defendants.


                                            ORDER

       For the reasons stated in the accompanying memorandum opinion, IT IS HEREBY

ORDERED that Defendants' Motion for Judgment as a Matter of Law, or in the alternative, New

Trial or Remittitur (D.I. 336) is DENIED.


                                                 Entered this [_d___ day of September, 2019.
